Title: Thomas Jefferson to John Harvie, 28 December 1809
From: Jefferson, Thomas
To: Harvie, John


          
            Sir
             
                     Monticello 
                     Dec. 28. 09.
          
          
		  
		  When I had the pleasure of seeing you in Charlottesville, I had not for a considerable time looked with attention into the papers concerning my title to the lands on the top of the mountain which were in question between your father & myself. I have now re-examined them and am confirmed in the belief that while justice cannot but pronounce that these lands were my property, the law itself will also admit that no
			 act or default of mine has forfieted them. 
		  
		  
		   
		  as I understand that you have sold your Belmont tract, & with it this adjoining parcel, it becomes proper that we should no longer delay the settlement of the title.
			 
		  
		  
		  my claim has been reduced, by my own gratuitous concession to Colo Randolph, to that moiety of the 490. acres which is held under James Marks. I propose that we shall proceed according to agreement to
			 the nomination of
			 arbitrators. 
            
		  the position of the land as well as our own, naturally designates the field for the choice of
			 arbitrators, within which, plain, honest, intelligent men may doubtless be found acceptable to us both. the papers, as they
			 were made up & sent to mr Burwell for communication to your father & the arbitrators who were then to have been chosen, have remained ever since in the same arrangement, & are ready to be delivered 
                  
                  
                  
                  
                  to those we may now appoint.In our
			 conversation at Charlottesville you suggested the idea of compromising the question by pecuniary compensation. for the sake of peace & friendship, I should not reject the idea; but then the compromise b must bear some proportion to what I think myself of the solidity of my right; a partition of the price on terms more equal than the sum named by you. that was little more than the tenth of
			 what I believe you are to recieve for the lands. at the same time I candidly acknolege that the price you are to recieve is so much beyond the market price of lands here, that I believe it might
			 afford both of us a compensation so near the market value as might reasonably satisfy both in a litigious case. however I have noticed this alternative merely because it was suggested by
			 yourself,
			 & to manifest my willingness to meet you in any reasonable form of accomodation.as soon as I heard you had sold the lands to mr Taylor, I ought perhaps in strictness of law to have given him personal notice of my claim. but I considered this as dispensed with by your assurance in our conversation at Charlottesville, that the price you recieved should be equally liable to my claim in your hands, as the lands themselves would have been, and I did not desire, as I then said, to disturb, for so small a
			 portion, the sale of your whole tract to mr Taylor.litigation
				has ever been to me the most painful business I could be engaged in. to this has been owing some of the delays in the
				present case. it’s 
                  the discussion however in this case has been attempered by candor & friendship. and by the honest and mutual desire of seeking nothing but what is right. that this spirit animated your father, his letters on this subject, as well as his character prove. that it is equally yours, I feel as entire confidence as I have a knolege that my own wishes have no other object. in this spirit I tender you the assurances of my esteem & respect.
          
            Th:
            Jefferson
        